Citation Nr: 9911508	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
June 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M & ROC) in Sioux Falls, South 
Dakota. The March 1998 rating decision increased the 
evaluation assigned for bilateral pes planus from 
noncompensable to 10 percent.

The Board notes that, in her January 1998 claim for an 
increased rating, the veteran also made an informal claim for 
service connection for a bipolar disorder.  This matter is 
referred to the M & ROC for further development and 
consideration.
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. The veteran's bilateral pes planus is manifested by no 
more than moderate disability, including subjective 
complaints of pain on prolonged standing or when wearing 
dress shoes or cowboy boots, observation of flat feet that 
collapsed with standing, normal range of ankle and toe 
joint motion, no swelling or tenderness and no more than 
slight limitation of activity. 


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the M & ROC's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) 
(At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  Upon review of the entire 
record, the Board concludes that all relevant facts have been 
developed and that no further duty to assist the veteran is 
required. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected bilateral pes planus, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.


Factual Background

A December 1946 rating decision awarded service connection 
for flat feet, second degree, nonsymptomatic, and assigned a 
noncompensable disability evaluation.  The M & ROC received 
the veteran's claim for an increased (compensable) rating in 
January 1998.

A February 1998 VA outpatient record indicates that the 
veteran complained of left heel pain for the past three 
months.  Objective findings on examination showed no pain on 
palpation and medium tuberosity with left calcification.  
There was no edema and a decreased fat pad on the left heel 
was noted.  The veteran said the pain occurred when she wore 
dress shoes and it ran to approximately the level of her 
ankle joints.  Neurological examination findings were grossly 
intact.  Vascular examination revealed that the DP (dorsalis 
pedis pulse?) and PT (posterior tibial pulse?) were palpable, 
bilaterally.  The diagnosis was neuritis, left heel secondary 
to pronation.  The veteran was advised to stretch her feet 
with a towel and to decrease use of dress shoes.  She was 
also advised to keep a log when her pain occurred and to note 
aggravating factors.  Bilateral heel cushions were dispensed 
and the veteran was advised to return to the clinic in three 
months for follow up.

In March 1998, the veteran, who was 74 years old, underwent 
VA examination and said approximately five years earlier she 
noted the onset of heel pain that occurred when she wore high 
heels or cowboy boots.  Two years ago, the veteran said the 
pain worsened and she saw a podiatrist who fitted her with 
orthotics that she wore in tennis shoes.  The veteran 
indicated that she had no bilateral pain as long as she wore 
tennis shoes and did not stand for prolonged periods of time.  
According to the veteran, the previous week while standing on 
her right foot, she noted a sharp pain that originated in her 
right foot and went to her right knee.  The veteran said she 
had the radiating pain for two years and it appeared more in 
the right foot.  She denied redness or swelling.  Objective 
findings revealed that the veteran had flat feet that 
completely collapsed with standing.  She had a very tiny arch 
present without standing.  There was no tenderness on 
palpation of the plantar fasciitis.  Her ankle had normal 
range of motion, as did all her toe joints.  She had 
prominent hallux valgus, bilaterally.  Both of the veteran's 
first great toes were turned inward 45 degrees, with the 
right slightly worse.  There was no pain on palpation of the 
distal interphalangeal or proximal interphalangeal joints and 
there was normal range of motion.  The assessment was pes 
planus.  The examiner commented that the veteran appeared to 
have worsening symptomatology over the previous two years in 
that she was unable to stand for prolonged periods of time, 
even in tennis shores.  As long as she did not stand for 
extended periods, she was able to do everything else without 
pain when wearing tennis shoes.  Therefore, the VA examiner 
said the veteran's limitation was slight.  The veteran needed 
to wear tennis shoes with orthotics and was unable to wear 
high heels or cowboy boots.  Bilateral hallus valgus was also 
diagnosed and, in the physician's opinion, was asymptomatic, 
but quite prominent.  The VA examiner said bilateral foot 
films were significant only for the hallus valgus.

In a September 1998 statement, the veteran's daughter said 
her mother experienced foot problems for a long time and 
indicated that on a recent trip, the veteran was unable to 
walk far due to tired and painful feet.

In a November 1998 statement, the veteran said her bilateral 
foot disability showed marked deformity by collapsed flat 
feet when standing and pain secondary to pronation and as 
attested to by her daughter.  She further indicated that 
callosities were no longer a problem as her life became more 
sedentary.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's bilateral pes planus is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
This evaluation contemplates moderate pes planus where the 
weight-bearing line is over or medial to the great toe, there 
is inward bowing of the tendo achillis and there is pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  To be entitled to a higher evaluation, the 
veteran would have to demonstrate that she had severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  

Based upon the evidence of record, it is apparent that an 
increased rating is not warranted for this disability.  In 
reaching this decision, the Board has considered the 
veteran's complaints of foot pain and that a March 1998 VA 
examiner said the veteran's flat feet completely collapsed 
with standing.  However, the evidence as a whole, indicates 
that the veteran's bilateral pes planus is manifested by 
symptomatology that is no more than moderate in severity, and 
that the criteria for assignment of a higher evaluation are 
not met.

The most VA recent examination showed no marked deformity, 
aside from the observation of flat feet that collapsed with 
standing and no indication of swelling on use and no 
characteristic callosities.  In fact, there was no report of 
pain in the Achilles' tendon that is a criterion for the 
currently 10 percent evaluation.  Moreover, in 1998, the VA 
examiner commented that the veteran had only slight 
limitation of activity due to bilateral pes planus.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of an evaluation 
higher than the currently assigned 10 percent, for moderate 
overall disability, under Diagnostic Code 5276.  While 
Diagnostic Code 5276 is not predicated on limitation of 
motion, the Board noes that the functional loss attributable 
to pain on use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  Although the veteran complained of 
painful feet due to her bilateral foot disability, the VA 
examination revealed no functional loss due to pain supported 
by adequate pathology.  As such, an increased evaluation 
under 38 C.F.R. 4.40 is not warranted.

None of the other diagnostic codes relating to the feet 
provide for a higher evaluation for the veteran's bilateral 
pes planus.  While she has complained of pain, there is no 
evidence of a moderately severe foot injury that would 
provide the veteran with a higher rating under Diagnostic 
Code 5284 for "other" foot injuries.   In September 1998, 
her bilateral hallus valgus was described as asymptomatic

The Board further finds that the evidence of record does not 
present an "exceptional or unusual" disability picture so 
as to render impractical the application of the regular 
rating schedular standards and to warrant the referral for an 
evaluation on an exraschedular basis.  It has not been shown 
that the service-connected foot problems have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (1998); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

